ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
Applicant’s response, received 11/05/2021, to the prior office action has been considered and made of record. Claims 1-12 are pending further examination.

Response to Arguments
Applicant’s amendments to claims 6-10, see amended Claimset filed 11/05/2021, have successfully corrected the previously presented 35 USC 112(b) 2nd paragraph issue of indefiniteness with respect to the previously presented location of “the number of data”.  Therefore, the previously presented 35 USC 112(b) 2nd paragraph rejection of claims 6-10 has been withdrawn. 
Applicant’s arguments and corresponding claim amendments, see Applicant’s Remarks filed 11/05/2021, with respect to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of all previously presented claims 1-12 have been fully considered and are persuasive, because the amended claim language has clarified that the inspection is based on the inspection of the inner wall of the crucible after the ingot has been pulled and not the inner surface of the melt within the crucible during the pulling process.  Therefore, the previously presented 35 USC 102 and 35 USC 103 prior art rejections of claims 1-12 have been withdrawn. 

Claim Interpretation
(Note: As previously presented in the preceding office action.) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an arithmetic unit” in independent claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended portions of independent claims 1 and 12 have clarified that the evaluation performed by the corresponding imaging process and device is based on imaging of “inner wall portion” of a quartz crucible. The previously cited prior art of Javidi (US 5846318) has disclosed the imaging of the inner surface that is the surface of the melt and the corresponding ingot as it is being pulled. The presently claimed invention is drawn to the inspection of the wall of crucible based on edge and region determination of the imaged inner wall portions of a quartz crucible. For at least the above reasoning independent claims 1, 12, and corresponding dependent claims 2-11 are in condition for allowance over the known prior art, cited prior art, and reasonable combinations thereof.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takanashi (US 2009/0064923) has disclosed a method of analyzing the silicon liquid and melt interface using image processing, and adjusting the pulling of the ingot based on the results of the image processing analysis of the melt interface.
Takanashi et al (US 2012/0145068) has disclosed a method of producing and analyzing a silicon crystal using the Czochralski method, imaging the crucible after pulling of the ingot (Fig 11 and para 0115-0123), wherein the imaging is performed on the center region of the crucible where the ingot has been pulled from (Fig 11). The image is analyzed (para 0118-0123) to determine the distribution of melt, dislocation, and crystal in the central region of the crucible. The analysis including the determination and utilization of the brightness distribution of the imaged region.
Sudo et al (US 2014/0326172) has disclosed a method of image based inspection of the walls of a crucible (abstract, Fig 3), wherein properties such as dimensions, roughness, and bubble distribution are used to provide information as to the properties of the crucible being inspected.
Sudo et al (US 2018/0045639) has disclosed an imaging of the inner surface of the crucible to perform image based inspection of the crucible’s inner wall surface (abstract, Fig 1 and Fig 3). The inspection process producing a distortion distribution of said inner wall surface (para 0069-0017).
Fuerhoff et al (US 6454851) has disclosed the method of inspecting a crystal pulling apparatus using image analysis, wherein edge detection is used to locate the inner wall surface at the edge of the melt relative to the contour of the pulled crystal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666               

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666